SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

783
CA 15-02057
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


BUFFALO BIODIESEL, INC., PLAINTIFF-APPELLANT,

                      V                                          ORDER

TAJ MAHAL, INC., DEFENDANT-RESPONDENT.


LAW OFFICE OF JOSEPH G. MAKOWSKI, LLC, BUFFALO (APRIL J. ORLOWSKI OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF ANDREW J. STIMSON, BUFFALO (ANDREW J. STIMSON OF
COUNSEL), AND CHRISTOPHER D. SMITH & ASSOCIATES, BLASDELL, FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (Paula L. Feroleto, J.), entered August 19, 2015.
The order and judgment, inter alia, granted that part of the motion of
defendant seeking dismissal of the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court